DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Kolar on 7/21/2022.
The application has been amended as follows:
Claim 1:
In line 9, “an expansion ring” has been amended to recite --a continuous, annular expansion ring--.
In line 11, “adapted to contact a seal around 360° of the expansion ring” has been omitted.

Claim 12:
In line 11, “an expansion ring” has been amended to recite --a continuous, annular expansion ring--.
In line 13, “adapted to contact a seal around 360° of the expansion ring” has been omitted.

Claim 20:
In line 9, “an expansion ring” has been amended to recite --a continuous, annular expansion ring--.
In lines 10-11, “adapted to contact a seal around 360° of the expansion ring” has been omitted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bailey is considered the best art of record with regards to teaching an expansion ring as claimed for a tool similar to that of Gandee, relied upon as a primary reference. However, the expansion ring 1 of Bailey is a split ring made of spring steel. While it may be generally obvious to change a material of the ring as submitted in prior office actions, there is no particular teaching or motivation in the art to make the ring continuous and annular, i.e. non-split, in addition to elastomeric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726